*937Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Jefferson appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) action for noncompliance with a court order. A plaintiffs failure to comply with an order of the court may warrant involuntary dismissal. Fed.R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jefferson v. Grey, No. 3:13-cv-00105-JAG (E.D.Va. July 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.